     Case 1:20-bk-11006-VK         Doc 62 Filed 06/29/20 Entered 06/29/20 10:37:23            Desc
                                    Main Document    Page 1 of 3


 1   DAVID B. GOLUBCHIK (SBN 185520)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
 6   Proposed Attorneys for Chapter 11 Debtor and
     Debtor-in-Possession
 7

 8
                           UNITED STATES BANKRUPTCY COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                             SAN FERNANDO VALLEY DIVISION
11

12

13
     In re:                                         Case No.: 1:20-bk-11006-VK
14
     LEV INVESTMENTS, LC,                           Chapter 11
15

16            Debtor and Debtor in Possession.
                                                    EX PARTE MOTION TO ADVANCE
17                                                  HEARING ON CHAPTER 11 STATUS
                                                    CONFERENCE
18

19                                                  Current Hearing:
20                                                  Date: July 16, 2020
                                                    Time: 1:30 p.m.
21                                                  Place: Courtroom “301”
                                                           21041 Burbank Boulevard
22                                                         Woodland Hills, California 91367
23

24

25

26

27

28

                                                    1
     Case 1:20-bk-11006-VK         Doc 62 Filed 06/29/20 Entered 06/29/20 10:37:23                 Desc
                                    Main Document    Page 2 of 3


 1          TO THE HONORABLE VICTORIA S. KAUFMAN, UNITED STATES

 2   BANKRUPTCY JUDGE:

 3          Lev Investments, LLC (the “Debtor”), the debtor and debtor in possession in the above-

 4   captioned chapter 11 bankruptcy case, hereby files this Ex Parte Motion to advance the hearing

 5   on the Chapter 11 status conference, which is currently scheduled for July 16, 2020 at 1:30 p.m.

 6          The Debtor commenced this case based on a pending dispute with its investment partners.

 7   Prior to and since commencement of this case, Debtor’s counsel and John Burgee, investor’s

 8   counsel, have maintained cordial and productive dialogue with respect to moving this case

 9   forward and attempts to negotiate their disputes.         Yet, for some unknown reason, those

10   associated with Debtor’s former counsel (Gina Lisitsa, Esq.) have commenced war on the Debtor

11   and anyone associated with the Debtor, including counsel.            Although the pleadings lack

12   evidentiary support, the hatred and tone of the pleadings, including cultural attacks serve no

13   purpose. The Debtor has considered proceeding with Rule 9011 or vexatious litigant options.

14   However, it may be more productive to have a status conference as early as possible in this case,

15   ordering all parties that have filed pleadings and declarations to date, to attend, and to advice the

16   parties how cases must proceed before this court.           Based on the foregoing, the Debtor

17   respectively requests a Chapter 11 status conference as soon as possible.

18   Dated: June 29, 2020                          LEV INVESTMENTS, LLC

19                                                 By:     /s/ David B. Golubchik
20                                                         DAVID B. GOLUBCHIK
                                                           JULIET Y. OH
21                                                         LEVENE, NEALE, BENDER,
                                                           YOO & BRILL L.L.P.
22                                                         Proposed Attorneys for Chapter 11 Debtor
                                                           and Debtor-in-Possession
23

24

25

26

27

28

                                                      2
Case 1:20-bk-11006-VK                Doc 62 Filed 06/29/20 Entered 06/29/20 10:37:23                                      Desc
                                      Main Document    Page 3 of 3
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled EX PARTE MOTION TO ADVANCE
 3   HEARING ON CHAPTER 11 STATUS CONFERENCE will be served or was served (a) on the judge in
     chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 4
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 5   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On June 29, 2020, I checked the CM/ECF docket for this bankruptcy case or
 6   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 7
         •     Katherine Bunker kate.bunker@usdoj.gov
 8       •     John Burgee jburgee@bandalaw.net
         •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
 9             C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
         •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
10       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
11       •     Michael Shemtoub michael@lexingtonlg.com
         •     David A Tilem davidtilem@tilemlaw.com,
12             DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
               DianaChau@tilemlaw.com
13       •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

14   2. SERVED BY UNITED STATES MAIL: On June 29, 2020, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
15   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
16   completed no later than 24 hours after the document is filed.

17                                                                           Service information continued on attached page

18   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
19   on June 29, 2020, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
20   mail to, the judge will be completed no later than 24 hours after the document is filed.
21   Served by Overnight Mail
     Hon. Victoria S. Kaufman
22   United States Bankruptcy Court
     21041 Burbank Boulevard, Suite 354 / Ctrm 301
23   Woodland Hills, CA 91367
24   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
25
      June 29, 2020                     Stephanie Reichert                              /s/ Stephanie Reichert
26    Date                              Type Name                                       Signature
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
